Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 17/362289 filed on June 29, 2021. Claims 1-14 are presented for examination and are currently pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) *** is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn (US 2019/0294350) in view of Gray (US 10891081).
Regarding claim 1, Hahn teaches a system comprising:
a memory system capable of storing data [Memory System 100; FIG. 2A]; and
a host [Host System 140; FIG. 2A] requesting to write data to the memory system [write to memory structure 126; ¶0050],
wherein the memory system includes a memory device for storing data [Memory Die 108; FIG. 2A] and a cache for caching data to be stored in the memory device [Data Cache 266; FIG. 2A],
wherein the memory system further transmits a first type response indicating that first data has been cached in the cache to the host when receiving a first command requesting to write the first data from the host, and further transmits a second type response indicating success or failure of an operation of storing the first data in the memory device to the host after transmitting the first type response to the host,
wherein the host includes a write buffer for storing the first data [a portion of host memory 160 may be used for data buffers in which the host system 140 may store host data to be written to the memory structure 126, or to store host data that was read from the memory structure 126; ¶0054].
Hahn, however, does not explicitly teach wherein the memory system further transmits a first type response indicating that first data has been cached in the cache to the host when receiving a first command requesting to write the first data from the host, and further transmits a second type response indicating success or failure of an operation of storing the first data in the memory device to the host after transmitting the first type response to the host, and wherein the host further deletes the first data from the write buffer after the operation of storing the first data in the memory device succeeds.
Gray, when addressing issues for storage systems, teaches wherein the memory system further transmits a first type response indicating that first data has been cached in the cache to the host when receiving a first command requesting to write the first data from the host [providing (at 820) confirmation messages to client device 110 as the one or more write requests are received, and caching (at 825) the one or more write requests to a buffer or first-tier cache of asynchronous storage system 210; c14 L20-30], and further transmits a second type response indicating success or failure of an operation of storing the first data in the memory device to the host after transmitting the first type response to the host [providing (at 850) the client device 110 with an out-of-band message indicating that the particular storage destination has become or is unavailable for storing or accessing the data from the one or more write requests submitted by client device 110; c14 L60-c15 L5].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement a storage system with multiple confirmations to indicate when the data is cached and when the data needs to be resubmitted because of failure to store at the intended destination as disclosed in Gray  [c14 L60-c15 L25]. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique of confirming when data is stored into the cache and further indicating if the data fails to be stored on the final target storage to provide further redundancy and reduce the changes of data loss.
Finally, regarding the particular limitation of wherein the host further deletes the first data from the write buffer after the operation of storing the first data in the memory device succeeds; Gray discloses that in some embodiments, the out-of-band message may notify client device 110 to resubmit the data [c15 L10-20].
Therefore, based on the disclosure from Gray, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further hold the data in the host cache until after a confirmation is received of successful storage in case it becomes necessary to resubmit the data (i.e. deleting the first data from the host write buffer after the operation of storing the first data in the memory device succeeds) as disclosed in Gray. The combination would have be obvious because a person of ordinary skill in the art would understand that is beneficial to hold data in temporary storage for fast access in the future if needed.
Regarding claim 8, these claim(s) limitations are significantly similar to those of claim(s) 1; and, thus, are rejected on the same grounds.
Claim(s) *** is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of Gray; and further in view of Raviv (US 2015/0074338).
Regarding claim 5, Hahn/Gray explicitly teach all the claim limitations except for the system of claim 1, wherein the host further clears doorbell information corresponding to the first command when receiving the second type response indicating the success of the operation of storing the first data in the memory device.
Raviv, when addressing issues for controlling memory systems, teaches wherein the host further clears doorbell information corresponding to the first command when receiving the second type response indicating the success of the operation of storing the first data in the memory device [the memory system includes a doorbell register having a number of bits; wherein the memory system also includes a control system operatively coupled to the doorbell register and the completion register; wherein the control system is configured to set a doorbell bit in the doorbell register for a send request start; and wherein the control system is also configured to clear the doorbell bit on transfer request completion; ¶0010, 0012, 0035 and FIG. 5].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to clear the doorbell register of Hahn/Gray when a command succeeds as disclosed in Raviv. The combination would have be obvious because a person of ordinary skill in the art would know to apply the known technique of clearing bits on a doorbell register upon competition of the command to a memory system to yield predictable result of tracking completion of commands.
Regarding claim 6, Hahn/Gray/Raviv teach the system of claim 5, wherein the host further retransmits all of the first data to the memory system when receiving the second type response indicating the failure of the operation of storing the first data in the memory device [in some embodiments, the out-of-band message may notify client device 110 to resubmit the data to another storage destination; c15 L10-15 on Gray].
Regarding claim 7, Hahn/Gray explicitly teach all the claim limitations except for the system of claim 1, wherein the host further retransmits the first command to the memory system, when receiving the second type response indicating the failure of the operation of storing the first data in the memory device [in some embodiments, the out-of-band message may notify client device 110 to resubmit the data to another storage destination; c15 L10-15 on Gray].
Hahn/Gray, however, does not explicitly teach wherein the host further clears doorbell information corresponding to the first command, when receiving the second type response indicating the failure of the operation of storing the first data in the memory device. 
Regarding claim 5, Hahn/Gray explicitly teach all the claim limitations except for the system of claim 1, wherein the host further clears doorbell information corresponding to the first command when receiving the second type response indicating the success of the operation of storing the first data in the memory device.
Raviv, when addressing issues for controlling memory systems, teaches wherein the host further clears doorbell information corresponding to the first command when receiving the second type response indicating the success of the operation of storing the first data in the memory device [the memory system includes a doorbell register having a number of bits; wherein the memory system also includes a control system operatively coupled to the doorbell register and the completion register; wherein the control system is configured to set a doorbell bit in the doorbell register for a send request start; and wherein the control system is also configured to clear the doorbell bit on transfer request completion; ¶0010, 0012, 0035 and FIG. 5].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to clear the doorbell register of Hahn/Gray when a command succeeds as disclosed in Raviv. The combination would have be obvious because a person of ordinary skill in the art would know to apply the known technique of clearing bits on a doorbell register upon competition of the command to a memory system to yield predictable result of tracking completion of commands.
Regarding claims 12-14, these claim(s) limitations are significantly similar to those of claim(s) 1; and, thus, are rejected on the same grounds.

Allowable Subject Matter
Claims 2-4 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/Primary Examiner, Art Unit 2132